     Case 1:19-cv-01190-DAD-JDP Document 12 Filed 05/12/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       TAYFUN KARAUZUM,                                Case No. 1:19-cv-01190-DAD-JDP
12                       Petitioner,                     FINDINGS AND RECOMMENDATIONS TO
                                                         DISMISS PETITION AS MOOT
13            v.
                                                         OBJECTIONS DUE IN 30 DAYS
14       STEVEN MERLAK,
                                                         ECF No. 1
15                       Respondent.
16

17           Petitioner Tayfun Karauzum, a federal prisoner without counsel, seeks a writ of habeas

18   corpus under 28 U.S.C. § 2241. ECF No. 1. On February 24, 2020, we ordered petitioner to

19   show cause why the petition should not be dismissed as moot. Petitioner has not responded to our

20   order, and the time for doing so has passed.1 For the reasons stated below, we recommend that

21   the petition be dismissed as moot.

22   Discussion

23           As stated in our order to show cause, it appears that petitioner has failed to meet the

24   Constitution’s “case-or-controversy requirement,” which mandates that “parties must continue to

25   have a personal stake in the outcome of the lawsuit.” Lewis v. Continental Bank Corp., 494 U.S.

26   1
      On March 3, 2020, mail directed to petitioner was returned to the court as undeliverable. Under
27   Local Rule 183(b), petitioner’s notice of change of address was due on May 11, 2020. Because
     petitioner has not updated his address with the court and the time for doing so has passed, his
28   petition may be dismissed without prejudice for failure to prosecute. See Local Rule 183(b).
                                                       1
     Case 1:19-cv-01190-DAD-JDP Document 12 Filed 05/12/20 Page 2 of 3

 1   472, 477-78 (1990) (internal quotations omitted). To meet this requirement, the petitioner “must

 2   have suffered, or be threatened with, an actual injury traceable to the defendant and likely to be

 3   redressed by a favorable judicial decision.” Id. at 477. “[I]f it appears that [the court is] without

 4   power to grant the relief requested, then the case is moot.” Picrin-Peron v. Rison, 930 F.2d 773,

 5   775 (9th Cir. 1991).

 6          Here, petitioner’s sole request for relief was a change in his prison placement from

 7   incarceration to home confinement. ECF No. 1. Petitioner stated that his projected release date

 8   was December 11, 2019, see id. at 7, and the Bureau of Prison’s (“BOP”) inmate locator indicates

 9   that he was released on that day.2 The relief petitioner sought—release to home confinement—

10   cannot be redressed by a favorable decision here. Petitioner has already been released from BOP

11   custody and there are no other claims for us to address. Therefore, we recommend that the

12   petition be dismissed as moot.3

13   Certificate of Appealability
14          A petitioner seeking a writ of habeas corpus has no absolute right to appeal a district

15   court’s dismissal of a petition; he may appeal only in limited circumstances. See 28 U.S.C.

16   § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). Rule 11 Governing Section 2254

17   Cases requires a district court to issue or deny a certificate of appealability when entering a final

18   order adverse to a petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116

19   F.3d 1268, 1270 (9th Cir. 1997). A certificate of appealability will not issue unless a petitioner

20   makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).
21   This standard requires the petitioner to show that “jurists of reason could disagree with the district

22   court’s resolution of his constitutional claims or that jurists could conclude the issues presented

23   are adequate to deserve encouragement to proceed further.” Miller-El, 537 U.S. at 327; accord

24   Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, petitioner has not made a substantial

25   2
       See Federal Bureau of Prisons, Find an Inmate, https://www.bop.gov/inmateloc/ (last visited
26   May 12, 2020) (showing petitioner Tayfun Karauzum, inmate number 58247-053, released on
     December 11, 2019).
     3
27     Moreover, petitioner has failed to comply with our order to show cause and has failed to
     prosecute his case, which are additional grounds for dismissal of the petition. See Fed. R. Civ. P.
28   41(b); Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005).
                                                       2
     Case 1:19-cv-01190-DAD-JDP Document 12 Filed 05/12/20 Page 3 of 3

 1   showing of the denial of a constitutional right. Thus, we recommend that the Court decline to

 2   issue a certificate of appealability.

 3   Findings and Recommendations

 4            For the foregoing reasons, we recommend that the court dismiss the petition and decline to

 5   issue a certificate of appealability. These findings and recommendations are submitted to the

 6   U.S. district judge presiding over the case under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304.

 7   Within thirty days of the service of the findings and recommendations, the parties may file

 8   written objections to the findings and recommendations with the court and serve a copy on all

 9   parties. That document must be captioned “Objections to Magistrate Judge’s Findings and

10   Recommendations.” The presiding district judge will then review the findings and

11   recommendations under 28 U.S.C. § 636(b)(1)(C).

12
     IT IS SO ORDERED.
13

14
     Dated:      May 12, 2020
15                                                     UNITED STATES MAGISTRATE JUDGE
16

17   No. 206.
18

19

20
21

22

23

24

25

26
27

28
                                                       3
